ORDER

PER CURIAM.
Defendant appeals the judgment in favor of Plaintiff following a bench trial of Plaintiffs claim for breach of a contract to raze *27certain structures. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a memorandum opinion, for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).